SCHWARTZ, Chief Judge
(specially concurring).
Although there are many others, a primary reason for our decision is that Knoe-chel’s underlying claim is totally unsupportable. As we did in Hialeah Hotel, Inc. v. Talley, 790 So.2d 466 (Fla. 3d DCA 2001), mandamus denied, No. SC01-2077, 816 So.2d 129 (Fla. March 19, 2002), review denied, No. SC01-1916, 819 So.2d 140 (Fla. April 26, 2002), I urge the trial judge to reconsider her prior interlocutory orders to the contrary and put an end to this already overextended litigation.